Citation Nr: 0626608	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  04-39 109	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico

THE ISSUES

1.	Entitlement to a rating higher than 20 percent for a left 
knee disability.  

2.	Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel

INTRODUCTION

The veteran had active military service from September 1961 
to September 1963.

This case comes to the Board of Veterans' Appeals (Board) 
from a December 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a rating higher than 20 percent for 
the veteran's left knee disability -- diagnosed then as 
Pellegrini-Stieda disease and tenosynovitis.  

A hearing was held before a local Decision Review Officer 
(DRO) in February 2005.  And more recently, in May 2006, the 
veteran testified at an additional hearing at the RO before 
the undersigned Veterans Law Judge (VLJ) of the Board.  
Transcripts of both proceedings are on file.  During the May 
2006 Board hearing, the veteran submitted additional evidence 
in support of his claim and waived his right to have it 
initially considered by the RO.  See 38 C.F.R. §§ 20.800, 
20.1304(c) (2005).

The Board will decide the veteran's claim for a higher rating 
for his 
service-connected left knee disability.  But there is an 
additional, inferred claim at issue for a TDIU.  The Board 
has jurisdiction to consider this additional claim in the 
first instance (as explained below), but it must be further 
developed before being decided.  So the TDIU claim is being 
REMANDED to the RO via the Appeals Management Center (AMC).  
VA will notify the veteran if further action is required on 
his part.

The Board also notes that, during the May 2006 Board hearing, 
the veteran's representative raised another issue of 
entitlement to service connection for a back disability, 
secondary to the already service-connected left knee 
disorder.  This additional claim, however, is not currently 
before the Board.  See 38 C.F.R. § 20.200 (2005).  It has not 
been adjudicated by the RO in the first instance, much less 
denied and timely appealed.  So it is referred to the RO for 
appropriate development and consideration.



FINDINGS OF FACT

1.	The RO has provided the veteran with comprehensive notice 
regarding the procedures under the Veterans Claims Assistance 
Act (VCAA) for the evidentiary development of the claim for a 
higher rating for his left knee disability.  Moreover, all 
relevant evidence necessary for an equitable disposition of 
this claim has been obtained.  

2.	The report of the veteran's March 2005 VA examination 
indicates that left knee flexion was to 50 degrees and 
extension to 10 degrees - when taking into consideration the 
effect of pain and other forms of functional loss on his 
mobility.  As of that examination, he also had other 
impairment in this knee involving recurrent subluxation and 
lateral instability causing slight additional disability.


CONCLUSION OF LAW

The criteria are met for a higher 30 percent rating, but no 
greater, for the veteran's left knee disability since March 
22, 2005.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5024, 5260, 
5261 and 5257 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  



VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II"). This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal  of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements are:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.

As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  When a content-
complying - but late, notice is provided, a question is 
raised as to whether the claimant was prejudiced by the late 
notice, and the answer to that question depends on the 
factual situation in a particular case.  See, too, Pelegrini 
II, 18 Vet. App. at 119-20 (where the Court also held, among 
other things, that VCAA notice, as required by 38 U.S.C. § 
5103(a), to the extent possible, must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits).



While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In furtherance of the requirements set forth above regarding 
the content of the VCAA notice provided with regard to a 
pending claim for compensation benefits, the RO has provided 
the veteran with notice letters dated in October and 
November 2003 pertaining to the left knee disability under 
consideration.  The initial correspondence sent in October 
2003 informed him of the additional evidence necessary to 
substantiate his claim for increase, and moreover, explained 
whose responsibility it was -- VA's or his, to obtain all 
further evidence that would assist in resolving his claim on 
the merits.  See Quartuccio, 16 Vet. App. at 186-87.  In 
explaining to him the sources of evidence that would be most 
helpful for him to provide in order to support his claim, the 
RO requested that he provide relevant physicians' statements 
and clinical records, laboratory test results, and lay 
statements from other individuals describing his symptoms, as 
well as place the RO on notice as to the presence of any 
federal records that he wanted VA to attempt to obtain on his 
behalf.  Following the issuance of the October 2003 
correspondence, the RO then provided him with a November 2003 
letter that contained substantially similar notice 
information.  Based upon the foregoing, the first three 
elements set forth under the Pelegrini II analysis as to what 
will constitute satisfactory VCAA notice have been met.  See 
18 Vet. App. at 120-121.   

While the above-referenced documents effectively satisfied 
the first three notice requirements outlined in 38 C.F.R. § 
3.159(b)(1) and Pelegrini II, there was no reference to the 
specific language of the "fourth element" mentioned above.  
That notwithstanding, the veteran has received sufficient 
explanation as to how to provide further relevant evidence, 
such that the intended purpose of this final element of VCAA 
notice was nonetheless met.

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I).  See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and, therefore, not binding on 
VA.  See VAOPGCPREC 1-04 (Feb. 24, 2004); see also 
Pelegrini II, 18 Vet. App. 112, 130 (2004) (Ivers, J., 
dissenting).  In addition, the General Counsel's opinion 
stated VA may make a determination as to whether the absence 
of such a generalized request, as outlined under § 
3.159(b)(1), is harmful or prejudicial to the claimant.  For 
example, where the claimant is asked to provide any evidence 
that would substantiate his or her claim, a more generalized 
request in many cases would be superfluous.  Id.  The Board 
is bound by the precedent opinions of VA's General Counsel, 
as the chief legal officer for the Department.  38 U.S.C.A. 
§ 7104(c) (West 2002).

Here, although the October 2003 VCAA letter did not contain 
the precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that the veteran was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The October 2003 letter requested that he 
provide the RO with any additional information or evidence 
that he wanted it to consider in adjudicating his claim.  
Moreover, the April 2006 hearing notification letter and May 
2006 notice of certification to the Board, included, along 
with an explanation of the recent Dingess/Hartman decision 
and its significance to the veteran's claim, a request that 
he submit any additional evidence in support of his claim.  
So a more generalized request with the precise language 
outlined in § 3.159(b)(1) would be redundant.  The absence 
of such a request is unlikely to prejudice him, and thus, 
the Board finds this to be harmless error.  VAOPGCPREC 1-04 
(Feb. 24, 2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2004), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006). 

Furthermore, the letters sent to the veteran in April and May 
2006 each included a comprehensive explanation of the 
disability rating and effective date elements of a claim on 
appeal for VA benefits, consistent with the recent holding in 
Dingess/Hartman.  Because the matter presently under review 
concerns the proper level of disability compensation for the 
veteran's service-connected left knee disorder, the 
information provided therein regarding the disability rating 
element was particularly relevant.  The explanation of the 
provisions for assignment of effective dates was also 
important in placing him on notice as to how the effective 
date of any higher rating awarded would be determined.  And 
the October 2004 statement of the case (SOC) and November 
2005 supplemental SOC (SSOC) also included citation to and 
explanation of the specific legal criteria under 38 C.F.R. 
§ 4.71a governing the assignment of disability evaluations 
for the left knee disorder under consideration -- and 
contained citation to 3.321(b)(1) for the assignment of an 
extraschedular evaluation where warranted based upon special 
circumstances.  Thus, the veteran has been sufficiently 
apprised of the disability rating and effective date elements 
of his claim, as required under the Dingess/Hartman decision.

It is also significant that the relevant notice information 
has been issued to the veteran in a timely manner.  Here, the 
initial VCAA notice letters dated in October and November 
2003 were each provided to him in advance of the December 
2003 rating decision on appeal that denied his claim for a 
higher rating.  These particular notice letters were 
therefore timely in accordance with the legal criteria set 
forth under Pelegrini II and Mayfield that notice is provided 
prior to the initial adjudication of the matter that is on 
appeal.  See Pelegrini II, 18 Vet. App. at 119-20.  The 
additional letters issued in April and May 2006, which 
informed the veteran of the holding in the Dingess/Hartman 
decision, admittedly, were sent to him after the December 
2003 rating decision, and thus, not in accordance with the 
sequence of events that constitutes timely notice.  See also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

But notwithstanding any defect in the timing of the most 
recent notice letters that were issued to the veteran, there 
has not been any detrimental impact upon the continuing 
adjudication of his claim.  Following the April 2006 VCAA 
letter, the veteran returned a VCAA notice response form 
indicating he had further evidence to submit.  And 
subsequently, during the May 2006 Board hearing, he submitted 
an April 2006 letter from a former employer and copies of 
documentation previously issued to him by the RO, along with 
a waiver of RO initial consideration of the evidence.  He has 
not submitted or otherwise identified any additional evidence 
in support of his claim.  Notably, the two VCAA notice 
letters initially provided to him in 2003 that were sent in a 
timely manner, in and of themselves also met the extent of 
the criteria for Pelegrini II for content of notice.  Hence, 
the veteran has been provided, at minimum, a comprehensive 
explanation of the procedures for the development of his 
claim before it was actually decided, even if a more detailed 
discussion of the disability rating and effective date 
elements of his claim were not provided until at a later 
point.  For these reasons, the Board finds that regardless of 
the timing of the subsequent VCAA notice letter, he has been 
afforded "a meaningful opportunity to participate 
effectively in the processing of his claim by VA."  See 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The record further reflects that the RO has taken appropriate 
action to comply with the duty to assist the veteran with the 
development of his claim.  The RO has obtained his VA 
outpatient and hospitalization records and the administrative 
decision from the Social Security Administration (SSA) 
pertaining to his receipt of disability benefits from that 
agency, along with medical records underlying his claim for 
benefits.  The RO also has arranged for him to undergo VA 
examinations on several occasions in connection with the 
claim on appeal.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In support of his claim, he has provided an 
April 2006 letter from a former employer and has submitted 
various personal statements.  He also has provided testimony 
during a May 2005 DRO hearing and more recently during a May 
2006 travel Board hearing before the undersigned VLJ.  
38 C.F.R. § 20.704(a).

In sum, the record reflects that the facts pertinent to the 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claim.

Governing Laws, Regulations and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings (Rating Schedule) that is based as far as 
practical on average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  Not 
all cases will show all of the findings for a specific 
rating, especially in the more fully described grades of 
disabilities, but the higher of two evaluations will be 
assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. §§ 4.7, 4.21 (2005).  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

In assessing the degree of disability of a service-connected 
condition, the disorder and reports of rating examinations 
are to be viewed in relation to the whole history.  38 C.F.R. 
§§ 4.1, 4.2 (2005).  See, too, Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Consideration of factors that are wholly 
outside the rating criteria provided by regulation is error.  
Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio 
v. Derwinski, 2 Vet. App. 625, 628 (1992)).

Where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

When determining the severity of musculoskeletal disabilities 
such as the one at issue, which is at least partly rated on 
the basis of range of motion, VA must consider the extent the 
veteran may have additional functional impairment above and 
beyond the limitation of motion objectively demonstrated due 
to the extent of his pain/painful motion, limited or excess 
movement, weakness, incoordination, and premature/excess 
fatigability, etc., particularly during times when his 
symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  In 
addition to these types of symptoms, other considerations 
include whether there is swelling, deformity or atrophy from 
disuse.  38 C.F.R. § 4.45 (2005).

The veteran is presently appealing from the RO's December 
2003 rating decision that confirmed and continued the 20 
percent rating for his left knee disability, diagnosed as 
Pellegrini-Stieda disease and tenosynovitis.  The severity of 
this disability is determined by 38 C.F.R. § 4.71a, DC 5024-
5261, for tenosynovitis with resulting limitation of leg 
extension.  Under DC 5024, tenosynovitis (amongst other 
conditions listed at DCs 5013 through 5024), will be rated on 
limitation of motion of affected parts, as degenerative 
arthritis, except gout which will be rated under DC 5002 (for 
rheumatoid arthritis).

Under DC 5260, pertaining to limitation of leg extension, a 
noncompensable (i.e., 0 percent) rating is assigned when 
flexion is limited to 60 degrees.  A 10 percent rating 
requires flexion limited to 45 degrees; a 20 percent rating 
requires flexion limited to 30 degrees; and the highest 
available 30 percent rating requires flexion limited to 15 
degrees.  38 C.F.R. § 4.71a, DC 5260.

Limitation of motion of the knee also may be evaluated under 
DC 5261, as it relates to extension.  Under this code, a 
noncompensable rating is assigned when extension is limited 
to 5 degrees.  A 10 percent evaluation requires extension 
limited to 10 degrees; a 20 percent rating requires extension 
limited to 15 degrees; a 30 percent rating requires extension 
limited to 20 degrees; a 40 percent rating is assigned for 
extension limited to 30 degrees; and a maximum 50 percent 
rating is assigned when extension is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5261.
Normal range of motion for the knee is from 0 degrees of 
extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate 
II.  

In VAOGPREC 9-04 (September 17, 2004), VA's Office of 
General Counsel determined that flexion (a retrograde 
motion) in bending the leg and extension (a forward motion) 
in straightening the leg, while involving limitation of 
motion along the same plane, nonetheless serve different 
functional roles such that they are not duplicative or 
overlapping, and that separate ratings may be assigned for 
limitation of knee flexion (DC 5260) and for limitation of 
knee extension (DC 5261) without violation of the rule 
against pyramiding (at 38 C.F.R. § 4.14), regardless of 
whether the limited motions are from the same or different 
causes.  

Another diagnostic code warranting consideration for 
determining the extent of knee impairment other than 
involving limitation of motion is DC 5257.  This code, for 
example, considers the extent the veteran also might have 
recurrent subluxation or lateral instability.  And where this 
other impairment of the knee involving recurrent subluxation 
or lateral instability is slight, a 10 percent evaluation may 
be assigned.  A 20 percent evaluation will be assigned for 
moderate disability, and 30 percent for severe disability.  
38 C.F.R. § 4.71a,  DC 5257.

The Office of General Counsel has held a claimant may receive 
separate disability ratings for arthritis and instability of 
the knee, under Diagnostic Codes 5003 and 5257, respectively.  
See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
See, too, Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  In 
order for a knee disability rated under DC 5257 to warrant a 
separate rating for arthritis based on X-ray findings and 
limitation of motion, limitation of motion under DC 5260 
or DC 5261 need not be compensable, but must at least meet 
the criteria for a 
zero-percent rating.  VAOPGPREC 9-98 (August 14, 1998).  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  Id.



Given the objective findings of record as to the veteran's 
evaluation and treatment for left knee disability, an 
increased rating to 30 percent is warranted effectively since 
March 22, 2005, when he most recently underwent VA 
examination to assess the severity of this condition.  
Previously, the RO had rated his left knee disability at 20 
percent due to limitation of leg extension, in accordance 
with 38 C.F.R. § 4.71a, DC 5261.  And to warrant the next 
higher 30 percent rating under that diagnostic code, there 
must be extension limited to 20 degrees.  The criteria for 
limitation of leg flexion at DC 5260 likewise provides for a 
30 percent rating when flexion is limited to 15 degrees -- 
and a higher rating also may be assigned based on the 
combined effect of left knee flexion and extension, VAOGCPREC 
9-04 (September 17, 2004), if greater than the current 20 
percent rating.  Additionally, a separate rating is available 
for additional knee disability from recurrent subluxation 
and/or lateral instability.  See 38 C.F.R. § 4.71a, DC 5257, 
and VAOGCPREC 23-97 and VAOGCPREC 9-98.

On review of the report of the veteran's March 2005 VA 
orthopedic examination, and considering other contemporaneous 
evidence concerning the severity of his left knee condition, 
there are credible indications he has both limitation of 
mobility and knee joint instability - which, as explained 
below, provide the basis for a higher 30 percent rating.

When examined in March 2005, the veteran reported 
experiencing left knee pain at the level of 7 out of 10, 
accompanied by weakness, swelling, fatigability, sensation of 
giving way, and lack of endurance.  He said he experienced 
flare-ups of these symptoms more than once per week.  He did 
not describe any recent episodes of dislocation or recurrent 
subluxation.  On range of motion testing, he had knee flexion 
from 0 to 90 degrees, but with painful motion from 50 to 90 
degrees; and extension to 10 degrees that was painful over 
these entire 10 degrees.  He was requested to perform knee 
squatting, but he was unable to do it because of intense 
pain.  Inspection of his left knee showed edema and weakness, 
with quadriceps manual muscle testing of 4 out of 5.  The 
diagnosis was Pellegrini-Stieda disease of the left knee with 
tenosynovitis; chondromalacia of the patella; 
severe degenerative joint disease; and medial and lateral 
meniscal tears.

These findings concerning the extent of limitation of motion, 
in and of themselves, are commensurate with at least a 20 
percent rating - that is, even prior to consideration of any 
additional compensable left knee symptomatology shown 
including instability.  As demonstrated on objective clinical 
examination, the veteran, while capable of knee flexion to 90 
degrees, nonetheless had painful motion much earlier in this 
range - indeed, beginning at 50 degrees of flexion.  Thus, 
his net level of left knee flexion was effectively limited to 
50 degrees, when taking into account additional functional 
loss due to pain.  See DeLuca, 8 Vet. App. at 204-7; 38 
C.F.R. §§ 4.40, 4.45, 4.59.  This degree of impairment most 
closely approximates the criteria under DC 5260 for a 10 
percent rating for flexion limited to 45 degrees, since it is 
only minimally in excess of that standard (by five degrees), 
and when reasonable doubt is resolved in the veteran's favor 
as to the extent of additional functional loss and flare-ups 
of his symptoms.  Likewise, his limitation of extension to 10 
degrees, when considering the effect of painful motion 
(again, per the DeLuca decision), amounts to a 10 percent 
rating under DC 5261.  So a combined 20 percent rating is 
warranted based on both partial leg flexion and extension, 
see 38 C.F.R. § 4.25 (the combined ratings table), 
in accordance with VAOGPREC 9-04 (September 17, 2004) 
permitting an evaluation on this basis.

But the evidence further supports the assignment of a 
separate, additional rating for "other" impairment in the 
left knee from recurrent subluxation and/or lateral 
instability, under the provisions of DC 5257.  As stated, 
there is sufficient indication of limitation of motion that, 
at minimum, would meet the requirements for a zero-percent 
rating under either DC 5260 or DC 5261, which in turn is a 
preliminary condition for awarding a separate rating at DC 
5257.  See VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 
1997); VAOPGPREC 9-98 (August 14, 1998).  Turning to the 
evidence of additional knee impairment, the veteran on 
examination reported a giving-way sensation and had a 
positive varus stress test.  Additional testing for valgus 
stress was negative, and anterior cruciate and posterior 
cruciate ligaments tests were negative, bilaterally.  There 
was, however, weakness at the knee joint and slightly 
diminished quadriceps muscle strength of 4 out of 5.  


Also, apart from the recent examination, a February 2003 X-
ray evaluation had shown partial calcification of the medial 
collateral ligaments.  In his testimony during his May 2006 
Board hearing, the veteran has since continued to report 
experiencing instability in his left knee.  Records show it 
is slight, as opposed to moderate or severe.  So a separate 
10 percent rating is warranted under DC 5257, from the date 
of the March 2005 VA examination establishing the presence of 
this additional ("other") impairment.  And when combined 
with the 20 percent rating already warranted for limitation 
of motion (when factoring in the pain), the veteran's 
combined overall rating for his left knee disability rises to 
30 percent.

Having determined that an increased rating to 30 percent is 
warranted, it should be noted as well that the record 
currently does not support an even higher evaluation.  The 
evidence described above, including that pertaining 
specifically to measurements of range of motion, does not 
support a 30 percent rating on this basis alone.  Also, the 
record prior to the date of the March 2005 VA examination 
does not demonstrate that a 30 percent rating is warranted on 
any other, alternative basis either.  Of particular note, the 
report of an earlier December 2003 VA examination, the other 
significant source of medical evidence concerning the 
severity of the veteran's left knee disorder since the date 
of his September 2003 claim for increase, shows range of 
motion findings of -10 to 85 degrees, i.e., 
essentially normal range of motion before including 
additional loss of motion due to functional loss as required 
under DeLuca, 8 Vet. App. at 204-7.  The examination report 
does not then, however, explain whether there was further 
loss of motion from pain and other symptoms related to 
functional loss.  And while it is entirely possible that 
range of motion would have been further restricted with 
consideration of pain, etc., perhaps nearly identical to that 
more recently shown during the March 2005 VA examination (to 
support a 20 percent rating), there still is no definitive 
indication at the time of that earlier evaluation of knee 
instability to warrant an additional compensable, i.e., a 
separate rating under DC 5257.  So there was insufficient 
evidence in 2003 (unlike 2005) to support a net, 
combined rating of 30 percent.


During the entire time period that has been considered, there 
is also no indication of any disability involving, or 
comparable to, ankylosis of the left knee joint, which would 
otherwise correspond to a higher evaluation under DC 5256.  
See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. 
Derwinski, 3 Vet. App. 259 (1992), (indicating that ankylosis 
is complete immobility of the joint (here, in the knee) 
in a fixed position, either favorable or unfavorable).  

The potential application of the various other provisions of 
Title 38 of the Code of Federal Regulations have also been 
considered, including 38 C.F.R. § 3.321(b)(1), which provides 
procedures for assignment of an extraschedular evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  
However, the allegations at the recent May 2006 hearing 
notwithstanding, the veteran has not established that his 
service-connected left knee disability has caused marked 
interference with his employment, meaning above and beyond 
that contemplated by his current schedular rating (which, as 
a result of this decision, is increasing to 30 percent).  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the several 
grades of disability.  See 38 C.F.R. § 4.1.

Further evidence with regard to the veteran's capacity for 
employment, to include the potential effect of his service-
connected disability upon occupational capacity, may 
eventually be obtained in connection with the adjudication of 
his claim for a TDIU, which, as mentioned, is being remanded 
for additional development before being adjudicated.  The 
veteran's left knee condition also has not been shown to 
necessitate frequent periods of hospitalization or otherwise 
render impracticable the application of the regular schedular 
standards.  In the absence of evidence of these factors, the 
Board is not required to remand this case to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(2).  
See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).



Accordingly, a higher 30 percent schedular rating is 
warranted for the veteran's left knee disability, but no 
greater, effective from March 22, 2005.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 4.3.  See also Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996).


ORDER

A higher 30 percent rating is granted for the veteran's left 
knee disability, from March 22, 2005 onward, subject to the 
laws and regulations governing the payment of VA compensation 
benefits.


REMAND

In his September 2004 notice of disagreement (NOD) with the 
December 2003 rating decision on appeal, the veteran alleged 
that he was unable to continue working in his previous 
occupation (as an electrician) as a result of his left knee 
disability.  And even more recently, during his May 2006 
Board hearing, he also testified that he was still unemployed 
because of the severity of his left knee disability, amongst 
other conditions affecting his neck and back.  His NOD and 
hearing testimony concerning this is tantamount to a claim 
for a TDIU.  See, e.g., Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001); Bowling v. Principi, 15 Vet. App. 1 (2001).

The Board has jurisdiction to consider whether the veteran is 
entitled to a TDIU under these circumstances, inasmuch as the 
TDIU issue has been expressly raised or reasonably indicated 
by the record in connection with his claim for a higher 
rating for his left knee disability, and irrespective of 
whether the RO has addressed this additional issue in the 
first instance.  See VAOPGCPREC 6-96 (Aug. 16, 1996).  See 
also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning 
v. Brown, 4 Vet. App. 225, 229 (1993); EF v. Derwinski, 1 
Vet. App. 324 (1991).  


The question of TDIU entitlement may be considered a 
component of an appealed increased rating claim only if the 
TDIU claim is based solely on the disability or disabilities 
that are the subject of the increased rating claim.  
VAOPGCPREC 6-96.  Here, this is indeed the case as the 
veteran has indicated through his NOD and more recent hearing 
testimony that he is unemployable even if his neck and back 
disorders are not factored into this determination.

But prior to the consideration and adjudication of the claim 
for a TDIU on the merits, the veteran must be properly 
advised of the provisions of the VCAA, as it pertains to this 
specific issue.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002).  38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326 (2005).  Thus far, he has been appropriately 
informed as to the significance of the VCAA with respect to 
his claim for a higher rating for his left knee disability, 
including insofar as the disability rating and effective date 
elements of that claim as provided under the recent 
Dingess/Hartman decision.  The claim for an increased rating 
for the left knee disability was the only issue certified to 
the Board.  The veteran must now receive similar notification 
and assistance regarding the procedures for the evidentiary 
development of his additional claim for a TDIU.

Further development of the TDIU claim is also required to 
supplement the record.  The schedular requirements for a TDIU 
indicate a claimant must be considered unable to pursue a 
substantially gainful occupation due to service-connected 
disabilities -- if there is only one such disability, it must 
be ratable at 60 percent or more, and if instead there are 
two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).



As a result of this decision, the veteran now has a 30 
percent rating for his left knee disorder.  He also has a 10 
percent rating for cerebro-spinal meningitis.  So he does not 
presently meet the threshold minimum percentage rating 
requirements of § 4.16(a) for consideration of a TDIU.  But 
even so, he may still be entitled to this benefit if it is 
determined the circumstances of this case present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In other words, he still can receive a TDIU on an 
extra-schedular basis.  38 C.F.R. §§ 3.321(b)(1), 4.16(b).  
See, too, Bagwell, 9 Vet. App. at 238-9; Floyd v. Brown, 9 
Vet. App. 88, 96 (1996).  

Hence, the veteran's claim for a TDIU should be returned to 
the RO to give him an opportunity to submit all relevant 
evidence and information pertaining to the disposition of 
this additional issue.  This includes completing and 
returning a TDIU application, VA Form 21-8940.

Aside from this, following any further action by the RO (AMC) 
necessary to obtain relevant treatment records or other 
evidence, the veteran should undergo examination by a VA 
physician to determine whether he should be considered 
unemployable (i.e., incapable of securing or maintaining 
substantially gainful employment) due to one or more of his 
service-connected disabilities.  This opinion as to the 
degree of impairment in occupational capacity should be 
obtained based on his present condition as well as his 
medical history, including the reports of prior VA 
examinations (in December 2003 and March 2005) with regard to 
the left knee disability underlying the claim on appeal for a 
TDIU.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) 
(VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim).



Accordingly, this claim is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.	Prior to any further adjudication of 
the claim for a TDIU, send the veteran 
a VCAA letter in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and all other applicable 
legal precedent.  This letter must 
apprise him of any information, and any 
medical or lay evidence, not previously 
provided to VA that is necessary to 
substantiate this additional claim.  
Also apprise him of the evidence he is 
responsible for obtaining and 
submitting, and the evidence VA will 
obtain for him, and request that he 
submit any additional evidence in his 
possession pertaining to this claim.

2.	Obtain any outstanding treatment 
records from the San Juan VAMC, dated 
since January 2005.  Then associate any 
additional records that are obtained 
with the claims file.

3.	Send the veteran a TDIU application, 
VA Form 21-8940, and ask that he 
complete and return it with more 
detailed information supporting 
his claim.

4.	Schedule the veteran for a VA medical 
examination.  Send the claims folder to 
the examiner for a review of the 
veteran's pertinent medical history, 
including a complete copy of this 
remand and the reports of the prior VA 
orthopedic examinations of the left 
knee in December 2003 and March 2005.

The examiner is then requested to offer 
an opinion with regard to whether the 
veteran is incapable of securing and 
maintaining substantially gainful 
employment due to one or more service-
connected disabilities (specifically, 
his left knee disability and/or 
cerebro-spinal meningitis).  In 
offering this opinion the examiner must 
consider the degree of interference 
with ordinary activities, including 
capacity for employment, caused solely 
by the veteran's service-connected 
disabilities, as distinguished from any 
nonservice-connected condition.  
Additionally, if it is determined the 
veteran is indeed incapable of 
obtaining or retaining substantially 
gainful employment, the examiner should 
state the approximate date of onset of 
this total occupational impairment.  

If no opinion can be rendered, without 
resorting to pure speculation, please 
explain why this is not possible.

5.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

6.	Then adjudicate the veteran's claim 
for a TDIU in light of the additional 
evidence obtained.  If this claim is 
not granted to his satisfaction, 
prepare an SSOC and send it to him and 
his representative.  Give them time to 
respond before returning this claim to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


